The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
With respect to the claims, examiner makes the following observations.  Claim 15 is directed to the titration system structure and is not limited by its intended purpose or the particular fluids that are supposed to be used in it.  In other words, the scope of claim 15 is a titration system comprising a manifold for mixing a first fluid (continuously flowing and refreshed  sample stream) with a second fluid (titrant); a first (sample) pump for pumping the first fluid (continuously flowing and refreshed sample stream) through an inlet into the manifold; a second (titrant) pump for pumping a second fluid (titrant) into the manifold; a third (first conditioning reagent) pump in fluid communication with a source of a third fluid (first conditioning reagent) for pumping the third fluid (first conditioning reagent) into the manifold; a fourth (second conditioning reagent) pump in fluid communication with a source of a fourth fluid (second conditioning reagent) for pumping the fourth fluid (second conditioning reagent) into the manifold; a detector; a controller communicatively coupled to the first, second, third and fourth pumps and the detector so that it can control the four pumps and receive data from the detector  to detect the occurrence of a titration endpoint.    
With respect to a “continuously flowing and refreshed sample stream” as claim 15 has been amended to read, examiner notes that at no point in the instant disclosure has that language been defined by applicant to specify what it means in terms of structure needed to meet it or control of the structure to perform its intended function.  Thus for examination purposes, it will be treated by examiner as a name for the sample stream based on applicant’s right to be their own lexicographer.  As such, it does not have the ability to distinguish the type of sample stream because it has not been defined by applicant in the disclosure.  Furthermore with respect to claim 15, the sample stream and titrant are not positively recited as an element of the system/claim and will not be treated as having patentable moment with respect to what is pumped by each of the pumps.  For examination purposes claim 15 does not specify that the controller controls the 
With respect to “continuously flowing and continuously refreshing the sample to an analyzer” as claim 18 reads, examiner notes that at no point in the instant disclosure has that language been defined by applicant to specify what it means. In particular the scope of the terms “refreshed” and “refreshing” are undefined in the instant disclosure with respect to their meaning and are not easily understood in the context of a sample stream in a titration system or method.  Examiner notes that depending on the components of the manifold and how they are connected and operated that language could cover several different possibilities.  One is that the sample pump is connected to a process stream that is continuously circulated past a sampling point from which a sample was continuously removed and sent to the manifold.  Another possible interpretation is that the process stream is continuously flowed through a component of the manifold such as a switching valve as shown in figure 1 of the newly cited Liang paper.  Another possible interpretation would include a combination of components from the first two examples/interpretations (i.e. the sampling mechanism of the first example supplying sample to the switching valve of the second example).  Thus for examination purposes the “continuously flowing and continuously refreshing the sample” language will be treated as covering at least these three possibilities.  
Claims 2-7, 9-11 15-16, 18, 23 and 37-39 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In claim 15, it is clear that the first (sample) pump and second (titrant) pump are connected to the reaction manifold and that the reaction manifold causes them to contact within the manifold, however, it is not clear how the first and second conditioning reagent pumps are connected to the reaction manifold and/or how they are connected to the manifold relative to the sample and titrant pumps.  Are both first and second conditioning reagent pumps individually connected to the manifold or is there a single connection between the first and second conditioning reagent pumps so that the fluids being pumped by them mix before entering the reaction manifold?  Additionally is the connection of the first and second conditioning reagent pumps with the manifold in such a manner that one or both conditioning reagents will contact the sample prior to or after the sample has been contacted by the titrant?  For examination purposes, the scope of claim 15 will be treated as covering all 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-7, 9-11 15-16, 18, 23 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Marcos (Analyst 1992) in view of Bendikov, Kraus (US 2012/0028364, newly applied) and Bolduc (US 2014/0273244).  In the paper Marcos teaches two methods for the simultaneous determination of zinc and copper and of calcium and magnesium, based on the use of flow-rate gradients and spectrophotometric detection in unsegmented systems.  The underlying chemistries of the determinations are a ligand-exchange reaction and a pH change, respectively, in completely continuous and flow-injection manifolds.  By automatically changing the ligand concentration or pH, one can ascertain the contribution of each ion to the recorded signal.  The performance of the two proposed methods was tested on both synthetic and real samples, involving the simultaneous determination of zinc and copper and of calcium and magnesium.  Relative standard deviations between 1.5 and 5% were found for the precision of the proposed methods.  The paragraph bridging pages 1629-1630 describes the two manifolds shown in figure 1.  Of relevance to the instant claims is the completely continuous manifold system of figure l(a).  Two pumps were needed: a conventional pump (CP) that was operated at constant flow rate, and a programmable pump (PP) that was used to set the flow gradients or change the flow rate on command by the microcomputer via an interface.  In the completely continuous system, the sample and solution B merged at C1, and the mixed stream was merged with solution A at C2.  Beginning with the paragraph bridging the columns of page 1630 to the first full paragraph of page 1631, Marcos describes a titration with a ligand exchange reaction in the completely continuous system.  For this reaction, the titrant is DCTA which displaces the Zn2+ from its complex with the indicator Zincon but not the Cu2+ ion.  The sample (a mixture of copper and zinc solutions) is merged with a Zincon stream (the conditioning reagent, solution B) at the first confluence point (C1), so Zincon complexes are formed along reactor R1 (a mixing coil/reactor).  The flow rate of the DCTA solution is increased linearly with time (from zero to a maximum value), resulting in a gradual increase in the concentration of this reagent at C2.  The addition of DCTA resulting from increased flow rate causes both the dissociation of the Zn2+-2 (both effects must be considered).  The reaction was simultaneously monitored at three different wavelengths by using the diode-array spectrophotometer.  The zinc and copper concentrations are calculated from these wavelengths.  The conclusion on page 1633 teaches that the proposed methods, which are based on the use of variable flow rates, are highly useful in implementing simultaneous determinations by using straightforward manifolds, inexpensive instrumentation (a conventional spectrophotometer can also be used) and automated methodologies.  These features make them very appealing for routine analyses, as shown in this work by applying them to real samples.  Higher errors were found for brass samples as a consequence of the dilution processes needed for the analysis of these types of samples (a method of trace-level analysis was applied to the major components).  As a rule, the results obtained with completely continuous-flow systems were better than those provided by FI systems.  Similar methods for other chemical systems could be readily developed to broaden the scope of application of this methodology.  Marcos does not teach a chemical system requiring a sample pump, two conditioning reagent pumps and a titrant pump connected to a reaction manifold which is connected to a detector to measure an analyte in a process stream.  
In the paper, Bendikov teaches an automated titration system (title) comprising a reaction manifold for mixing a continuously flowing and refreshed sample stream containing an unknown concentration of an analyte with titrant (see figure 1); a sample pump for pumping the continuously flowing and refreshed sample stream into the reaction manifold (figure 1, first paragraph of the experimental section on page 372); a titrant pump for pumping the titrant into the reaction manifold to contact the continuously flowing and refreshed sample stream (figure 1, first paragraph of the experimental section on page 372); a detector for detecting a titration endpoint of the reaction between the analyte and the titrant (figures 1-2 and the paragraph bridging pages 372-373); and a controller (see the last full paragraph on page 372) communicatively coupled to the sample pump, the titrant pump, and the detector, wherein the controller controls the sample pump to set the flow rate of the continuously flowing and refreshed sample stream, controls the titrant pump to set the flow rate of the titrant, and receives data from the detector to detect a titration endpoint for the reaction between the analyte and the titrant and determine the analyte concentration (see the various embodiments described in the paper).  Figure 1 shows that the reaction manifold comprises a liquid mixer (reaction coil) downstream from the titrant inlet and upstream from the detector.  The sample pump has a 
In the patent publication Kraus teaches analytical systems and methods are provided for simultaneously dispensing metered volumes of fluids at different rates and mixing the fluids to generate a mixed sample having the fluids in proportion to the different rates at which they were dispensed.  In some cases two or more of the fluids are premixed prior to mixing with other fluids.  In some cases a use composition and diluent are simultaneously dispensed at different rates and premixed to form a diluted sample.  One or more reagents may be mixed with the diluted sample and the sample mixture can be analyzed to determine characteristics of the use composition.  Paragraphs [0004]-[0007] teach that one application of analytical chemistry is to determine the concentration of one or more analytes within a composition.  For example, analytical chemical procedures can be useful in the analysis and monitoring of antimicrobial compositions.  One such category of active antimicrobial components include peracids, such as peroxycarboxylic acid (peracid), peroxyacid, peroxyacetic acid, peracetic acid, peroctanoic acid, peroxyoctanoic acid and others.  Antimicrobial compositions are used in a variety of automated processing and cleaning applications to reduce microbial or viral populations on hard or soft surfaces or in a body or stream of water.  For example, antimicrobial compositions are used in various applications including kitchens, bathrooms, factories, hospitals and dental offices.  Antimicrobial compositions are also useful in the cleaning or sanitizing of containers, processing facilities or equipment in the food service or food processing industries, such as cold or hot aseptic packaging.  Antimicrobial compositions are also used in many other applications including but not limited to clean-in-place systems (CIP), clean-out-of-place systems (COP), washer-decontaminators, sterilizers, textile laundry machines, filtration systems, etc.  The concentration of active components in the use composition is chosen to achieve the requisite 
In the patent publication Bolduc teaches and automatic titrator for various chemical reactions to perform titrations.  Figures 4a-4c show an automated continuous flow embodiment used for calculating peracid concentration in a system.  Paragraphs [0037]-[0038] teach adding a reagent or catalyst (conditioning reagent) to the sample prior to titrating the sample.  Paragraph [0014] teaches that reagents may comprise materials such as potassium iodide (KI), a weak acid such as acetic acid, and a starch indicator.  Paragraph [0026] teaches that a catalyst, such as ammonium molybdate, may be added.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate different detectors into the Marcos system such as those taught by Bendikov because of the ability of those detectors to properly function is a titration system similar to that taught by Marcos.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Marcos system and method with additional . 
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. In response to the claim changes the rejection under 35 U.S.C. 112(d) has been withdrawn, the rejection under 35 U.S.C. 112(b) has been modified to account for new issues created by the changes and the obviousness rejection has been significantly modified by changing the primary reference and using the previous primary reference as a secondary reference in combination with a newly applied secondary reference and a previously applied secondary reference.  As such the argument against the previous rejections are moot.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to flow titration systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797